Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 1, 2021

                                    No. 04-20-00478-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI03387
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

      The en banc court denies appellant’s motion for en banc reconsideration. See TEX. R.
APP. P. 41.2, 49.5.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court